DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on October 25, 2021.  Claims 1-9 are pending and examined below.

Specification
The disclosure is objected to because of the following informalities: The word “polyborosiloxine” in paragraph 0033 is mis-spelled and should be replaced with “polyborosiloxane”. Appropriate correction is required.
The disclosure is objected to because of the following informalities: The word “ethylvinylacetate” in paragraph 0033 is mis-spelled and  should be replaced with “ethyl vinyl acetate”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 3,066,306 to EDWARD THOMAS (herein after "Thomas").
As to Claim 1, 
Thomas discloses a fighting glove for a sport of bare-knuckle fighting (See Figs. 1-2, and Col1 Lines 5-11; Thomas), 
the fighting glove comprises: a body portion (See Figs. 1-2; Thomas), 
the body portion comprising: a palm side (See Fig 3; Thomas),  
a dorsal side (See Fig 2; Thomas), 
a hand opening for donning a hand (See Figs. 1-3; Thomas), 
an elongated knuckle opening configured to permit fingers and knuckles of the hand to extend out from the body portion when the fighting glove is donned in the hand (See Fig 2; Thomas), 
wherein the body portion does not cover the fingers and knuckles (See Fig 2; Thomas), and 
a thumb opening configured to permit a thumb of the hand to extend out (See Figs 2-3; Thomas).  

As to Claim 2,
Thomas discloses the fighting glove according to claim 1, 
wherein the fighting glove further comprises a wrist portion configured to ergonomically encircle around a wrist of the hand (See Figs 2-3; Thomas).  

As to Claim 3,
Thomas discloses the fighting glove according to claim 1, wherein the dorsal side of the fighting glove further comprises padding configured to provide cushioning against an external impact (See Col. 2 Lines 29 - 40; Thomas, teaching a pad (14) that is on the dorsal side (18) of the fighting glove (10)).  

As to Claim 4, 
Thomas discloses the fighting glove according to claim 1, 
wherein a divider portion separates the elongated knuckle opening and the thumb opening (See portion between upper hand and the thumb opening, Figs 2-3; Thomas).  

As to Claim 5, 
Thomas discloses the fighting glove according to claim 4, 
wherein the divider portion is integral with the body portion (See Figs 2-3; Thomas).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 3066306 A1 to EDWARD THOMAS (herein after "Thomas"), as to claim 1 above and in view over United States Patent No. 3,568,212 to RONALD SEABORN (herein after "Seaborn”).

As to Claim 6, 
Thomas discloses the fighting glove according to claim 1. 
However, Thomas is silent wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion, wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap, wherein the first flap and the second flap configured to widen the hand opening.
Seaborn teaches permanent hand bandages for boxers wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion (See Fig. 2; Seaborn), 
wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap (See Fig. 2; Seaborn), 
wherein the first flap and the second flap configured to widen the hand opening (See Fig. 2, and Col. 2, Lines 23-35; Seaborn).  

    PNG
    media_image1.png
    919
    866
    media_image1.png
    Greyscale

Thomas is analogous art to the claimed invention as it provides a hand protector that is adapted to be worn by participants in body contact sports and the like; and Seaborn provides a permanent hand bandage glove for boxers with a long rear slit, strings and holes to tie the glove for the wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Thomas, wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion, wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap, wherein the first flap and the second flap configured to widen the hand opening, as taught by Seaborn, in order to provide a garment which allows a user to quickly and easily place the glove over the hand of a boxer and firmly tie it (Col. 2, Lines 23-35).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 7, 
Thomas/Seaborn disclose the fighting glove according to claim 6, 
wherein the fighting glove further comprises a lacing mechanism (a string 18; Seaborn)(See Fig. 2; Seaborn), the lacing mechanism comprises a series of eyelets (hole 17; Seaborn) along a periphery of the first flap and the second flap(See Fig. 2; Seaborn), and a lace runs across the eyelets in the first flap and the second flap (See Fig. 2; Seaborn), wherein the lacing mechanism is configured to be tightened to tighten the first flap and the second flap for securing the fighting glove in the hand (See Fig. 2, and Col. 2, Lines 23-35; Seaborn), and 
wherein the lacing mechanism is configured to be loosen to permit the fighting glove to be donned and doffed (See Fig. 2, and Col. 2, Lines 23-35; Seaborn).  

Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 3066306 A1 to EDWARD THOMAS (herein after "Thomas"), as to claim 1 above and in view over International Patent Publication No. 2014/020425 A1 to JAMY BULAN (herein after "Bulan”).
As to Claim 6, 
Thomas discloses the fighting glove according to claim 1. 
However, Thomas is silent wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion, wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap, wherein the first flap and the second flap configured to widen the hand opening.
Bulan teaches gloves wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion (See Fig. 1; Bulan), wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap (See Fig. 1; Bulan), 
wherein the first flap and the second flap configured to widen the hand opening (See Fig. 1 and Para. 0003; Bulan, teaching wherein the first flap and the second flap configured to widen the hand opening).

    PNG
    media_image2.png
    934
    925
    media_image2.png
    Greyscale

Thomas is analogous art to the claimed invention as it provides a hand protector that is adapted to be worn by participants in body contact sports and the like; and Bulan provides a glove with a flap that is adjustable with hook and loop fasteners for the glove wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Thomas, wherein the fighting glove further comprises a V- shape cut that extends from the wrist portion to the palm side of the body potion, wherein the V-shape cut divides the wrist portion and the palm side into a first flap and a second flap, wherein the first flap and the second flap configured to widen the hand opening, as taught by Bulan, in order to provide a glove with multiple attachment points that allow the user to adjust the circumference and further ensure the wearer has a tight fitting glove (para. 0018-0019; Bulan).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 8,
Thomas/Bulan disclose the fighting glove according to claim 6, wherein the fighting glove further comprises: a strap (See Fig. 1; Bulan), the strap has a proximal end and a distal end (See Fig. 1; Bulan), the proximal end of the strap coupled to the first flap (See Fig. 1, and Para. 0018-0019; Bulan), and a fastener comprising a first mating member and a second mating member (See Fig. 1; Bulan), the first mating member coupled to the distal end of the strap (See Fig. 1; Bulan), the second mating member coupled to the second flap or the wrist portion (See Fig. 1; Bulan), wherein the first mating member is configured to removably fasten to the second mating member (See Para. 0018-0019; Bulan. Bulan teaching a first member configured to removably fasten to a second mating member (VELCRO™).  



As to Claim 9, 
Thomas/Bulan disclose the fighting glove according to claim 8, 
wherein the fastener is a hook and loop fastener (See Para. 0018-0019; Bulan, “For example, a flap or strap 34 may be provided on cuff 25 with a hook and loop fastener 36, like Velcro®”).
Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith. The cited prior art to Burns (US 8,312,563) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             
/ALISSA L HOEY/           Primary Examiner, Art Unit 3732